DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-4, 8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mita (US 2011/0063348).
	Regarding to claims 1 and 10:
	Mita discloses a liquid ejecting apparatus comprising:
             a liquid ejecting head that includes a flow path formation substrate (FIG. 3, element 132) in which a pressure chamber (FIG. 3, element 112) communicating with a nozzle is formed (FIG. 3, element 110), a vibration plate (FIG. 3, element 136) formed on one surface side of the flow path formation substrate, and a piezoelectric actuator having a first electrode, a piezoelectric layer, and a second electrode (FIG. 3, elements 140, 142, 144) that are formed on a surface side of the vibration plate opposite to the flow path formation substrate; and
                          a drive unit that supplies a drive signal for driving the piezoelectric actuator (FIG. 6), wherein
                        the piezoelectric actuator includes an active portion in which the piezoelectric layer is interposed between the first electrode and the second electrode, in plan view from a stacking direction of the first electrode, the piezoelectric layer, and the second electrode, the active portion is extended from an edge portion, which is a region other than a central portion of a region facing the pressure chamber, to the outside of the pressure chamber (FIG. 3: The active portion corresponds to the portion of the actuator having the electrode 144 and the central portion corresponds to the portion of the actuator not having the electrode 144), and
                       the drive signal includes a contraction element that contracts the pressure chamber from a reference volume of the pressure chamber when no electric field is applied to the piezoelectric layer, and an expansion element that expands the pressure chamber contracted by the contraction element (FIG. 6: The driving pulse starts with an element that contracts the pressure chamber 112 shown in FIG. 5A and follows with an element to expand the pressure chamber 112 shown in FIG. 5B).	Regarding to claims 2-3: wherein the contraction element applies an electric field opposite to an electric field of the expansion element to the piezoelectric layer (FIG. 6: The falling edge and the raising edge of the driving pulse apply opposite fields to the piezoelectric actuator), wherein a potential of the contraction element is always applied in a standby state (FIG. 6: The falling edge of the driving pulse is applied at 0[V] when no ink is ejected).
	Regarding to claim 4: wherein an absolute value of a potential to be applied to the piezoelectric actuator by the contraction element is larger than zero and is equal to or less than an absolute value of a potential which becomes a coercive electric field of the piezoelectric layer (FIG. 6: The absolute value of the potential of the falling edge of the driving pulse is V. This V value is the sum of 0[V] and -V[V] and therefore equals to the potential of the coercive electric field).
Regarding to claim 8: wherein in the contraction element, the piezoelectric actuator is in a state of being deformed in a convex shape toward the pressure chamber side (FIGs. 3 and 5A).
			CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853